Citation Nr: 1043365	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 


FINDING OF FACT

Bilateral hearing loss has been linked by competent evidence to 
the Veteran's noise exposure in service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).




Given the Board's favorable disposition to grant the claim for 
service connection for bilateral hearing loss, the Board finds 
that no discussion of VCAA compliance is necessary at this time. 

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2010). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999). 



For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2010).   

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss due to the acoustic exposure of 
battleship artillery fire and a nearby quarry mine where frequent 
explosions occurred near where he was stationed in Da Nang, 
Vietnam.  Additionally, the Veteran indicates that while he was 
stationed in Vietnam, the Vietcong blew up a nearby ammunition 
dump, which resulted in constant explosions for 36 hours.  The 
Veteran further indicates that he has experienced hearing loss 
continuously since his military service although because he 
thought that what he was experiencing was normal, he never sought 
treatment until May 2006 

The Veteran's service treatment records indicate hearing within 
normal limits throughout the duration of his military service.  

In July 2006, a VA audiological examination was performed.  On 
this occasion, the Veteran was diagnosed with sensorineural 
hearing impairment and tinnitus.  The 


puretone thresholds, in decibels, were as follows:

July 
2006


HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
50
50
LEFT
30
25
25
50
50

Speech recognition scores were 88 percent in the right ear and 90 
percent in the left ear.  The audiologist opined that because the 
discharge audiogram from December 1969 showed normal hearing 
sensitivity bilaterally, his current bilateral hearing loss is 
not likely related to the noise exposure that the Veteran 
incurred in service.  

The Veteran underwent further private hearing evaluations in May 
and December 2006.  In the May 2006 audiological examination the 
audiologist noted the Veteran's noise exposure in service and 
reported that the Veteran has been aware of his hearing loss 
since service.  The audiologist further indicated that although 
the Veteran does not recall having any hearing examinations 
performed following the military, he denied any sudden recent 
changes in his hearing.  The audiologist further noted that the 
Veteran does not have a history of ear infections or surgery and 
that he does not have a family history of hearing loss.  The 
audiologist stated that the audiogram performed on this occasion 
shows a moderate high frequency sensorineural loss with a sudden 
loss at 2000 Hz.  At frequencies 2000 Hertz and lower, hearing is 
within normal limits.  The Veteran had 90 percent discrimination 
in both ears.  The audiologist assessed the Veteran with moderate 
high frequency sensorineural hearing loss, likely related to 
noise exposure.  He went on to explain that the sudden drop in 
hearing at 2000 Hertz suggests prior history of excessive noise 
exposure which is consistent with the Veteran's military history.  
He noted that the Veteran does not have a history of noise 
exposure since then.    

In June 2006 the Veteran's wife and daughter submitted lay 
statements pertaining to their daily frustrations in living with 
the Veteran who stubbornly refused to acknowledge or treat his 
own hearing loss disability.  The Veteran's wife stated that she 
has been with the Veteran since he was 28 years old, shortly 
after his return from Vietnam.  She states that she noticed a 
hearing problem back when they began dating; but that the Veteran 
always stated that he was too young to be experiencing or treated 
for hearing problems.  The Veteran's wife's statement included 
many stories where both the Veteran's children, as well as 
customers at his place of work, believed that the Veteran was 
ignoring their attempts to get his attention.  She further 
described the daily frustration of not being able to call the 
Veteran's name to get his attention, but instead having to 
physically walk over to the Veteran and tap him on his shoulder 
to gain his attention.  

At the Veteran's December 2006 private audiological examination, 
the audiologist stated that the Veteran had been employed in 
sales and that he currently works in a hardware store.  He 
further indicated that the Veteran denies acoustic exposure to 
loud sounds such as firearms since his military service.  On this 
occasion, an audiogram was performed and showed the Veteran had 
normal tympanometry.  The audiologist diagnosed the Veteran with 
moderately severe high frequency sensorineural hearing loss with 
thresholds between 2000 and 8000 Hertz of between 46 and 60 
decibels.  Speech discrimination scores are 92 percent in the 
right ear and 96 percent in the left ear.  The audiologist opined 
that the results are indicative of noise induced hearing loss 
likely due to the Veteran's noise exposure in service.  

In this case, there are opinions both in favor of and against the 
claim.  The Veteran and his family have described his ongoing 
problems with hearing loss over the years.  The VA examiner 
concluded that the tinnitus was related to service but that 
hearing loss was not as the separation audiogram revealed normal 
hearing.  The examiner did not explain why normal findings on 
separation precluded a finding that current hearing loss is 
related to noise exposure in service.  A private audiologist 
noted that the significant drop in hearing at 2000 Hertz reflects 
a history of excessive noise exposure.  The Veteran has reported 
that he has had no significant noise exposure post service and 
works in sales.  In short, the evidence as to whether current 
hearing loss is related to noise exposure in service is in 
equipoise.  

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all of 
the evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  

Therefore, after resolving all doubt in the Veteran's favor, the 
Board finds that service connection for the Veteran's bilateral 
hearing loss is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


